                                                                                          DISTRICT OF OREGON
                                                                                               FILED
                                                                                               July 18, 2019
                                                                                       Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                                         _______________________________________
                                                                                    DAVID W. HERCHER
                                                                                   U.S. Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                       Case No. 19-32600-dwh11
                                                            LEAD CASE
Wall to Wall Tile & Stone, LLC (TIN 9732),
Wall to Wall Tile & Stone-Oregon LLC                        (Jointly Administered with Case
(TIN 1863), and Wall to Wall Tile & Stone-                  Nos. 19-32599-dwh11 and
Idaho LLC (TIN 9431),                                       19-32603-dwh11)

                      Debtors.                              ORDER GRANTING DEBTORS’
                                                            MOTION FOR ORDER
                                                            AUTHORIZING PAYMENT OF
                                                            PREPETITION WAGES, SALARIES,
                                                            COMPENSATION, EXPENSES,
                                                            BENEFITS, AND RELATED TAXES;
                                                            AND TO CONTINUE EMPLOYEE
                                                            BENEFITS POSTPETITION


              THIS MATTER having come before the Court upon Debtors’ Motions for Order

Authorizing Payment of Prepetition Wages, Salaries, Compensation, Expenses, Benefits, and

Related Taxes; and to Continue Employee Benefits Post-Petition (the “Motion”) ") [Case No. 19-

32600-dwh11 ECF No. 9; Case No. 19-32599-dwh11 ECF No. 9; Case No. 19-32603-dwh11

ECF No. 11]; the Court having reviewed the Motion and the Declaration of James Keller in

Support of First Day Pleadings, and having considered the statements of counsel and the
Page 1 of 3 - ORDER GRANTING DEBTORS’ MOTION FOR ORDER AUTHORIZING PAYMENT
              OF PREPETITION WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS,
              AND RELATED TAXES; AND TO CONTINUE EMPLOYEE BENEFITS
              POSTPETITION           Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                     Case 19-32600-dwh11               Doc 26            Filed 07/18/19
evidence adduced with respect to the Motion at a hearing before the Court (the “Hearing”); and

the Court having found that (1) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; (2) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409;

(3) this is a core proceeding pursuant to 28 U.S.C. § 157(b); and (4) notice of the Motion and the

Hearing was sufficient under the circumstances; and after due deliberation the Court having

determined that the relief requested in the Motion is in the best interests of Debtors, their estates,

and the creditors; and good and sufficient cause having been shown;

               IT IS HEREBY ORDERED that:

               1.      Debtors’ Motion is GRANTED.

               2.      Debtors are authorized to pay the amounts set forth on Exhibit A and

(a) to pay incurred prepetition wages, salaries, reimbursable employee business expenses,

commissions, and other compensation on the regularly-scheduled post-petition pay dates; (b) to

pay any and all local, state, and federal withholding and payroll-related taxes relating to

prepetition periods, including, but not limited to, all prepetition withholding taxes, social security

taxes, Medicare taxes, and unemployment taxes; (c) to pay all court-ordered wage garnishments,

including, but not limited to, child support and tax garnishments; (d) to make accrued prepetition

contributions or payments directly on account of employee benefits; (e) to continue to honor, and

pay as and when appropriate, earned but unused vacation and other benefits accrued prepetition;

(f) to continue existing employee benefits post-petition; and (g) Debtors’ banks are authorized to

honor prepetition checks or electronic transfers for payment of the prepetition claims and

benefits described herein; provided, however, that with respect to prepetition obligations,

Debtors will not pay with respect to any individual more than the $12,850 priority amount

provided by 11 U.S.C. §§ 507(a)(4) and (a)(5). Nothing in this Order authorizes payment that

would not be made in the ordinary course of business.

               3.      The requirements of Bankruptcy Rule 6003(b) have been satisfied with

respect to the payments authorized by this Order.

Page 2 of 3 - ORDER GRANTING DEBTORS’ MOTION FOR ORDER AUTHORIZING PAYMENT
               OF PREPETITION WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS,
               AND RELATED TAXES; AND TO CONTINUE EMPLOYEE BENEFITS
               POSTPETITION           Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-32600-dwh11                Doc 26            Filed 07/18/19
                4.    Pursuant to Bankruptcy Rule 6004(h), this Order shall be immediately

effective and enforceable upon its entry.

                                                    ###

I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Timothy J. Conway
   Albert N. Kennedy, OSB NO. 821429
   Timothy J. Conway, OSB No. 851752
   Michael W. Fletcher, OSB No. 010448
   Ava L. Schoen, OSB No. 044072
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:       al.kennedy@tonkon.com
                 tim.conway@tonkon.com
                 michael.fletcher@tonkon.com
                 ava.schoen@tonkon.com
   Attorneys for Debtors

cc:    List of Interested Parties




Page 3 of 3 - ORDER GRANTING DEBTORS’ MOTION FOR ORDER AUTHORIZING PAYMENT
                OF PREPETITION WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS,
                AND RELATED TAXES; AND TO CONTINUE EMPLOYEE BENEFITS
                POSTPETITION           Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                     Case 19-32600-dwh11                  Doc 26            Filed 07/18/19
        EXHIBIT A
          AMOUNTS OWED FOR
   ACCRUED AND UNPAID PREPETITION
WAGES, SALARIES, EXPENSES, COMMISSIONS,
  COMPENSATION, TAXES, AND BENEFITS




        Case 19-32600-dwh11   Doc 26   Filed 07/18/19
Employee                Employee                       Employee
           Amount                     Amount                      Amount
   ID                      ID                             ID
  1012       855.40      10072         1,654.88         10286       809.64
  1020       952.29      10083         1,611.23         10290       998.93
  1047       714.72      10084           816.00         10295     1,109.75
  1048       719.68      10086           666.00         10298     1,821.75
  1050     1,159.50      10092           899.40         10302     2,113.86
  1051       600.44      10093         2,402.10         10306     1,074.32
  1052       657.75      10094         1,262.10         10312       969.60
  1054       911.90      10099         1,386.00         10315       788.18
  1056       917.97      10101         1,369.50         10321     1,163.10
  1070     1,398.26      10103         1,148.16         10327     1,135.35
  1073       864.40      10104         1,271.49         10330       932.40
  1076     1,071.75      10105         1,056.40         10335       827.75
  1080       740.93      10107           840.74         10338       838.32
  1082       603.05      10109         1,361.88         10351       936.48
  1090       962.40      10112           980.40         10353       578.00
  1094     1,161.60      10113           198.00         10355     1,023.90
  1096       603.45      10114         1,198.58         10358       190.00
  1097       678.99      10118           950.60         10359       984.48
  1099       689.55      10119         1,337.51         10360       834.72
  1102       742.05      10120         1,383.48         10361     1,001.07
  1105       653.64      10121         1,501.65         10364     1,291.29
  1107       457.56      10124         1,149.54         10369       929.70
  1111       838.03      10127         1,339.88         10380     1,123.61
  1112       944.00      10128         1,182.20         10385     1,457.40
  1115       582.14      10133           990.17         10392     1,076.86
  1117       582.01      10134         1,351.98         10393       767.70
  1118       647.40      10136         1,079.82         10396       897.38
 10011     1,136.40      10141         1,048.95         10399       802.32
 10015     2,177.10      10142         1,277.81         10420     1,106.49
 10017     1,354.88      10146         1,636.34         10426       780.52
 10020     1,866.15      10149         1,595.52         10431       938.44
 10024     1,128.00      10157           855.40         10443       972.42
 10025     2,427.36      10160           331.17         10445       867.60
 10026     1,275.75      10164         1,180.71         10446       978.75
 10027       812.60      10166         1,491.75         10450     1,064.34
 10030       987.90      10172         1,055.10         10451       768.00
 10033     1,189.25      10185         1,553.40         10456     1,016.69
 10034       937.25      10189         1,148.31         10457     1,062.59
 10035     1,162.55      10191           988.74         10459       864.00
 10036     2,114.10      10192         1,016.60         10460     1,183.41
 10039     1,523.55      10201           991.51         10474       680.55
 10045       989.54      10204         1,093.50         10475     1,089.00
 10053     1,693.86      10210         1,414.05         10482       933.66
 10054     2,097.60      10212           968.96         10483     1,014.00
 10055     1,056.66      10213           733.50         10485       909.08
 10056       809.78      10215           770.44         10490       718.05
 10058       956.27      10229           849.60         10491     1,347.68
 10061     1,184.40      10247         1,076.79         10492       945.45
 10063     1,640.63      10253         1,507.44         10493       608.00
 10066     1,143.48      10258           905.28         10496       731.16
 10068     1,116.72      10265           724.05         10499       653.70
 10069     1,291.95      10266         1,297.01         10503     1,732.50




           Case 19-32600-dwh11     Doc 26   Filed 07/18/19
  Employee                         Employee                       Employee
                    Amount                       Amount                       Amount
     ID                                ID                            ID
   10512               850.43        10604        1,227.78         010046      1,615.39
   10514               823.52        10610          603.75         010048        968.66
   10517             1,243.89        10611          777.83         010052      1,615.39
   10520               812.93        10614          942.99         010073      3,850.00
   10527             1,518.20        10615          642.45         010097      1,153.85
   10534               709.05        10617          946.80         010111      1,661.54
   10537               761.55        10618          885.78         010188      3,853.85
   10539               816.00        10621          764.70         010207      1,154.25
   10540             1,191.90        10622        1,192.05         010230      1,725.00
   10544               804.00        10623        1,194.75         010233      4,615.39
   10548               814.53       001001        1,153.85         010234      1,269.23
   10552               647.25       001002        1,384.61         010268      4,461.54
   10556             1,614.38       001010        1,652.31         010272        874.62
   10557               782.88       001011        3,461.54         010277      5,138.46
   10564               851.52       001028        1,500.00         010373      1,153.85
   10567               781.20       001031        7,384.62         010391        969.23
   10573               996.00       001071        1,200.00         010416      1,961.54
   10575             1,164.23       001084        3,384.62         010422      5,150.00
   10578               966.48       010001        1,500.00         010447      1,384.62
   10585             1,316.25       010002        1,846.16         010448      1,153.85
   10586               702.87       010004        2,307.70         010477      2,273.08
   10592               801.00       010007        5,769.23         010521      1,384.62
   10594               718.50       010013        1,903.85         010561      1,096.16
   10595             1,289.40       010014        1,320.00         010576      1,038.47
   10596               979.34       010018        1,929.23         010580      1,846.16
   10598               705.30       010028        1,846.16         010600      1,384.62
   10599               726.75       010029        3,461.54         010624      1,500.00
   10603               793.13       010037        1,730.77          Total    303,480.92


040202/00003/10190156v1




                      Case 19-32600-dwh11     Doc 26   Filed 07/18/19
                                   LIST OF INTERESTED PARTIES
                                    In re Wall to Wall Tile & Stone, LLC
                             U.S. Bankruptcy Court Case No. 19-32600-dwh11

                                In re Wall to Wall Tile & Stone-Oregon LLC
                             U.S. Bankruptcy Court Case No. 19-32599-dwh11

                                 In re Wall to Wall Tile & Stone-Idaho LLC
                             U.S. Bankruptcy Court Case No. 19-32603-dwh11

                                         ECF PARTICIPANTS

   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com; spencer.fisher@tonkon.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com;holleym@lanepowell.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                      NON-ECF PARTICIPANTS
SECURED CREDITORS                  Cosentino                                Pental Granite & Marble
                                   355 Alhambra Circle, #1000               Attn: Mary Beth Ellis
Baffco Enterprises, LLC            Coral Gables, FL 33134                   3900 A Industry Drive E
POB 1683                                                                    Fife, WA 98424
Brush Prairie, WA 98606            Batholite Natural Stone
                                   Attn: Harishu Koya, Registered Agent     GranQuartz
Enterprise FM Trust                302 Well Spring Ct.                      Attn: Tammy Doss
20400 SW Teton Ave.                Hockessin, DE 19707                      POB 1767
Tualatin, OR 97062                                                          Norcross, GA 30093
                                   Fortuna Granitos Corp.
PROPERTY TAX ENTITIES              12614 Torbay Dr.                         Stone Profit Systems, Inc.
                                   Boca Raton, FL 33428                     U.S. Marketing & Sales Office
Clark County Treasurer                                                      1629 North Ashland
POB 9808                           Caesarstone                              Chicago, IL 60622
Vancouver, WA 98666-8808           1401 W. Morehead St., #100
                                   Charlotte, NC 28208                      Carson Oil
King County Assessments Dept.                                               PO Box 6030
500 4th Ave. S. #708               American Express                         Portland, OR 97228
Seattle, WA 98104                  POB 981535
                                   El Paso, TX 79998                        Bedrosians Tile & Stone
Ada County Assessor                                                         Attn: Gerard, Credit Department
190 E. Front St. #107              Loyalty Enterprise Dev. Co. Ltd          4285 N Goldenstate Blvd.
Boise, ID 83702                    c/o Green & Norwood PLLC                 Fresno, CA 93722
                                   Attn: Matthew D. Green
Deschutes County Tax Collector     2722 Eastlake Ave E, #350                Heffernan Insurance Brokers
POB 7559                           Seattle WA 98102                         POB 4006
Bend, OR 97701                                                              Walnut Creek, CA 94596
                                   Washington State Dept. of
TOP 20 UNSECURED CREDITORS          Labor & Industries                      Daltile
                                   POB 44000                                Attn: Jennifer Bliss
Cosmos Granite (West), LLC
                                   Olympia, WA 98504-4000                   540 S. Front Street
Susman Godfrey L.L.P.
                                                                            Seattle, WA 98108
Attn: Rachel S. Black              MS International, Inc.
1201 Third Ave. #3800              5930 4th Ave. S.
Seattle WA 98101                   Seattle, WA 98108



                             Case 19-32600-dwh11        Doc 26       Filed 07/18/19
Lackmond Products                  Vancouver City Water                 City of Meridian
POB 2045                           Public Works Administration          33 E Broadway Ave.
Kennesaw, GA 30156                 4500 SE Columbia Way                 Meridian, ID 83642
                                   Vancouver, WA 98661-5580
Columbia Bank                                                           Idaho Power
1301 A St. #100                    COMCAST                              POB 70
Tacoma WA 98402                    POB 34744                            Boise, ID 83707
                                   Seattle, WA 98124-1744
Ferguson Enterprises, Inc.                                              Bend Broadband
Attn: Credit Department            NW Natural Gas                       63090 Sherman Rd.
2250 N Columbia Blvd.              POB 6017                             Bend, OR 97703
Portland, OR 97217                 Portland, OR 97228-6017
                                                                        Cascade Disposal
Resolution Strategies LLP          Republic Services                    A Waste Connections Company
515 NW Saltzman Rd., #909          Kent-Meridian Disposal               1300 SE Wilson Ave.
Portland, OR 97229                 POB 78829                            Bend, OR 97702-1450
                                   Phoenix, AZ 85062-8829
UTILITIES                                                               Pacific Power Inc
                                   COMCAST                              POB 26000
Waste Connections                  POB 34744                            Portland, OR 97256
Waste Connections of               Seattle, WA 98124-1744
 Washington, Inc                                                        Cascade Natural Gas Corp.
Vancouver District                 Puget Sound Energy                   8113 W Grandridge Blvd.
12115 NE 99th St., #1830           355 – 110th Ave. NE                  Kennewick, WA 99336
Vancouver, WA 98682                Bellevue, WA 98004

Clark Public Utilities             Cable One, Inc.
POB 8989                           1314 N 34th St. #3
Vancouver, WA 98668                Phoenix, AZ 85004-1749

040202/00003/10190156v1




                             Case 19-32600-dwh11      Doc 26     Filed 07/18/19
